United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1095
Issued: October 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 21, 2017 appellant filed a timely appeal from an April 13, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated August 25, 2017, the Board
denied the request for oral argument as the Board did not have jurisdiction over the merits of the case and as the
issue on appeal could be fully addressed on the record. Order Denying Request for Oral Argument, Docket No.
17-1095 (issued August 25, 2017).

ISSUE
The issue is whether appellant established that her fall on March 2, 2017 occurred in the
performance of her federal employment.3
FACTUAL HISTORY
On March 6, 2017 appellant, then a 49-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on March 3, 20174 she was overcome by dizziness and fell on her
side. She noted that her knee and elbow hit the floor, which caused pain. Appellant noted that
she was taken to the emergency room. She related that in the emergency room a nurse told her
that her blood pressure was 160/110. The employing establishment controverted appellant’s
claim, contending that further investigation was necessary to determine whether appellant was
injured in the performance of duty or was injured as a result of an idiopathic fall which would
not be compensable.
By letter to appellant dated March 9, 2017, OWCP advised her that further information
was necessary to support her claim, including evidence sufficient to support that the incident
occurred and medical evidence of a diagnosed condition causally related to the alleged incident.
It also provided appellant a questionnaire to complete. Appellant was afforded 30 days to submit
the requested information.
In response, appellant submitted unsigned hospital notes indicating that she was seen in
the emergency department by Dr. Clifford V. Weith, II, a Board-certified emergency room
physician. She was discharged with instructions regarding fainting.
Appellant also submitted copies of employing establishment internal e-mails. In a
March 14, 2017 e-mail, she informed employing establishment officials that for five consecutive
days, she had endured continuous hostility and harassment by a work leader. Appellant alleged
that the work leader stated “don’t speak to me,” “go back where you came from” and made
disparaging remarks about her person as well as the way she dressed. She alleged that this stress
caused her heartbeat to accelerate and her blood pressure to elevate. On March 14, 2017 the
employing establishment sent appellant information with regard to how to file a workers’
compensation claim. In an e-mail dated March 16, 2016, it related that she had resigned that
morning.
Appellant also submitted an undated, unsigned, statement from a supervisor indicating
that there had been issues between appellant and a back-up lead and that appellant believed that
she was working in a hostile environment. The supervisor stated that appellant first mentioned
these issues to her on February 3, 2017. She indicated that she never personally witnessed any
3

The Board notes that appellant submitted new evidence on appeal. However, since the Board’s jurisdiction is
limited to evidence that was before OWCP at the time it issued its final decision, the Board may not consider the
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).
4

Although appellant initially indicated that the fall occurred on March 3, 2017, other evidence establishes that the
incident actually occurred on March 2, 2017. See discussion infra.

2

conflict, but that after speaking with appellant and the lead, both were instructed that they should
not speak to each other, and both complied. The supervisor noted that appellant’s last day
working in her area was February 10, 2017 and that she was moved to another area on
February 13, 2017. She noted that appellant’s fall was on March 2, 2017, not March 3, 2017.
The supervisor noted that appellant came to her office earlier that morning and indicated that she
was stressed about personal issues and also indicated that the job might not have been right for
her. She noted that she had not witnessed appellant’s fall.
By decision dated April 13, 2017, OWCP determined that appellant had not established
that the claimed event occurred as alleged, in the performance of duty. It also noted that she
failed to submit medical evidence in support of her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed, that an injury was
sustained in the performance of duty as alleged, and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.8 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.9 An employee may establish that the employment incident
occurred as alleged but fail to show that his or her disability or condition relates to the
employment incident.10
As a general rule, an injury is considered to occur in the course of employment if it
occurs at a time when the employee may reasonably be stated to be engaged in her master’s
business, at a place where she may reasonably be expected to be in connection with her

5

Supra note 1.

6

R.A., Docket No. 16-0629 (issued October 19, 2016).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

3

employment, and while she was reasonably fulfilling the duties of her employment or engaged in
doing something incidental thereto.11
One exception to the general rule is if the injury was a result of an idiopathic fall.12 It is a
well-settled principle of workers’ compensation law and the Board has so held that an injury
resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes an
employee to collapse and suffer injury upon striking the immediate supporting surface and there
is no intervention or contribution by any hazard or special condition of employment -- is not
within the coverage of FECA.13 Such an injury does not arise out of a risk connected with the
employment and is therefore not compensable. However, the fact that the cause of a particular
fall cannot be ascertained or that the reason it occurred cannot be explained, does not establish
that it was due to an idiopathic condition. If the record does not establish that the particular fall
was due to an idiopathic condition, it must be considered as merely an unexplained fall, one
which is distinguishable from a fall in which it is definitely proved that a physical condition
preexisted and caused the fall.14 To be considered an idiopathic fall, two elements must be
present: a fall resulting from a personal nonoccupational pathology, and no contribution from
the employment.15
OWCP has the burden of proof to submit medical evidence showing the existence of a
personal, nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic
in nature. The fact that the cause of a particular fall cannot be determined does not establish that
it was due to an idiopathic condition and if the record does not establish a particular fall was due
to an idiopathic condition, it must be considered as merely an unexplained fall, which is covered
under FECA.16
ANALYSIS
OWCP denied appellant’s traumatic injury claim, finding that she failed to establish that
the March 2, 2017 incident occurred as alleged. It also determined that there was no evidence of
a medical diagnosis in connection with the alleged March 2, 2017 incident.
The Board notes that OWCP found that appellant had not established that the fall
occurred as alleged, in part, because she indicated on the claim form that the fall occurred on
March 3, 2017, however, her supervisor and hospital records clarified that the fall did occur on
March 2, 2017. The Board has previously noted that an injury does not have to be confirmed by
11

T.F., Docket No. 08-1256 (issued November 12, 2008); Roma A. Moretenson-Kindschi, 57 ECAB 418 (2006);
Eugene G. Chin, 39 ECAB 598 (1988).
12

Roger Williams, 52 ECAB 468 (2001).

13

See Stanley H. Dunihue, Jr., Docket No. 05-1418 (2006); Eugene G. Chin, 39 ECAB 598 (1988); Albert E.
Hermann, Jr., 35 ECAB 167 (1983).
14

M.M., Docket No. 08-1510 (issued November 25, 2008).

15

N.P., Docket No. 08-1202 (issued May 8, 2009).

16

See Jennifer Atkerson, 55 ECAB 317 (2004).

4

eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.17
The employing establishment did not dispute that appellant fell at work and there is
evidence of record from a hospital emergency room physician that appellant sought medical
treatment on March 2, 2017. The only discrepancy of record as to whether appellant’s fall
occurred is whether the fall occurred on March 2, 2017 or March 3, 2017. This discrepancy can
be ascribed to typographic, harmless error.18 The evidence of record thus establishes that
appellant fell at work on March 2, 2017, as alleged.
In addition to establishing that she fell at work, appellant must establish that the fall
occurred in the performance of duty. The general rule is that a fall in the performance of duty is
an unexplained fall, unless the evidence establishes that the fall was due to a personal
nonoccupational pathology. It is not appellant that must show it was an unexplained fall, but
OWCP that must show that it was an idiopathic fall that was caused by a nonemployment-related
condition.19
The Board finds that the record in this case does not support a finding that the fall was an
idiopathic fall due to a personal, nonoccupational pathology. There is no probative evidence as
to the cause of the fall. While appellant has alleged that she was stressed at work, there is no
evidence that she fell due to stress. There is evidence that appellant visited the emergency room
following a fall on March 2, 2017. As noted, it is OWCP’s burden of proof to establish that a
fall was idiopathic. If the evidence does not show that the fall was idiopathic, it is a
compensable unexplained fall. OWCP has not established that the fall was idiopathic as it has
presented no medical evidence that appellant fell due to a preexisting nonoccupational etiology.20
In denying appellant’s claim, OWCP also found that appellant had not established an
injury as a result of the fall. The employee must submit medical evidence to establish that the
employment incident caused a personal injury.21 There is no probative, rationalized medical
report containing a specific diagnosis of a medical condition addressing with rationale how the
condition was caused by her employment incident. By letter dated March 9, 2017, OWCP
17

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984). An
employee has not met his or her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent difficulty following the
alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an
employee’s statements in determining whether a prima facie case has been established. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.
18

See B.S., Docket No. 16-0712 (issued November 7, 2016).

19

R.A., Docket No. 16-0629 (issued October 19, 2016).

20

See M.O., Docket No. 16-0822 (issued August 29, 2016).

21

J.H., Docket No. 11-0933 (issued November 7, 2011).

5

advised appellant that further medical evidence was necessary to establish a diagnosed condition
causally related to the alleged incident. Appellant did not submit medical evidence which
addressed this issue. She has therefore not met her burden of proof to establish that she sustained
a traumatic injury causally related to the accepted incident.22
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that she fell on March 2, 2017 and that the
unexplained fall occurred in the performance of duty. The Board finds, however, that appellant
has failed to establish an injury causally related to this accepted incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2017 is affirmed, as modified.
Issued: October 25, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

22

Id.

6

